Title: To James Madison from Alexander Coffin Jr., 3 October 1805
From: Coffin, Alexander Jr.
To: Madison, James


          
            Sir
            New York 3d. Octr. 1805
          
          Altho’ a painful task to me to be Oblij’d to address you on a subject so very distressing to my feelings yet beleiving it a duty which I owe to myself, my owners, & my Country, I could not forego the unpleasant task. I am sensible, Sir, that I am addressing one of the first officers of the freest, & one of the greatest nations on Earth, & I Know also that I do not possess the power to express myself In a manner that may do Justice to the Subject, having been a Seaman from my earliest Youth. Should any language escape me that is not perfectly correct, I hope you will be Kind enough to excuse it, & attribute it to my inexperience & want of education to express myself in a more correct manner. I shall, Sir, with as much brevity as the subject will admit of, & with the simplicity of an American Seaman, State to you, that being Part Owner, Commander, and Supercargo of the Ship Penman of New York, of the Burthen of 447 Tons, I arriv’d in her from Canton in March 1803, with a Cargo of Teas, the Duties on which were secur’d according to Law. In NewYork, part of sd. Cargo with other lawful goods to amount of 73,000 Dollars, were loaded on board Sd. Ship for Antwerp for which port I sail’d from Newyork the 14th May 1803.
          My Owners & myself made an agreement with the agent & partner of a House in Antwerp who resided in NYk. to consign the Cargo to Sd. House, he agreeing in their name that they should furnish Dollars, to the probable amount the Cargo would sell for, without delay, that is, so soon as they had receiv’d the Cargo into their hands, to enable me to prosecute my Voyage to Canton where I intended to proceed from Antwerp, but, on my arrival there in June the House was either unable, or unwilling To make the advances, & after a detention of four months all I was able to obtain on so Valuable a Cargo was $4000 in Specie, 9800 Guilders in Copper money; & an Invoice of goods of about 33,000 Guilders, Consisting of Cloths, beer wine, Glass ware &c. This property I shipped on board Said Ship on the sole account & risk of the owners all Citizens of, & residents in the United States of America. I forwarded Invoices & bills of Lading to them, to enable them to Insure the same, which Insurance was so made in Newyork (& warranted bona fide American property) from Flushing to Madeira. I sail’d from Flushing the 31st Octr. 1803, for Madeira, but meeting with very severe Weather after leaving the British Channel, & after beating in Vain for a considerable time I found it would be impossible to gain that place perhaps for the winter—it being then the month of Novr. & worse weather to be expected. I therefore with the advice of my Officers, bore away for St. Jago’s one of the Cape DeVerd Islands for Water & Stock when we arriv’d at St. Jago’s our water was nearly out, from thence we Saild the   Decr. & after a long tedious passage arriv’d at the Cape of Good Hope the 29th. Jany. 1804. where I was Oblig’d to touch for water & Stock, & to receive some Dollrs for bills of exchange which I had on the Cape. I there landed the goods & dispos’d of them, and Sail’d from thence, the 17th. April, & arriv’d at Batavia the 8th. June. At the Cape I drew on my owners in favo’r of Capt Joseph King of Newyork for 21.000 Dollars, which money consisted of Copper doits which Capt. K like myself had been oblij’d to receive in Holland, & as he obtain’d a Cargo at the Cape for bills on his owners Messrs. Franklin & Robinson, that money was useless to him as it would not pass at the Cape. My intention when I left the Cape was, to have touch’d at Batavia, & turn the Copper money into Dollars, & proceed on to Canton to fulfill an agreement I had made on my last Voyage with Mr. James Oliver an American Gentleman residing there, but, On my Arrival at Batavia I found that the exportation of Dollars was totally prohibited. It therefore became necessary to purchase my Cargo there, as the money I had would not answer in any other part of India. There being no produce at Market at the time of my Arrival I petition’d the Governo’r & Director General to grant me permission to proceed up the Coast of Java in search of a Cargo. This I did for dispatch & the preservation of the health of my Crew it being very sickly at Batavia. I was up the Coast about 2 Months, & in that time could procure but one half of a Cargo. I therefore return’d to Batavia, & fill’d the Ship up, as the new Sugar was Just coming in, and Sail’d the 13th. Sept. for Muscat, the 15th. pass’d Java Head; & on the 16th. I was taken Sick with a violent nervous fever; on the 27th. being tho’t past recovery without speedy releif, 5 of my Crew at the same time sick, being therefore weakly mann’d, & the Ship proving very leaky, It was the opinion of my officers that we could not, with any degree of safety, or, prudence continue the Voyage without more men. I therefore orderd the Ship’s Course alter’d for the Isle of france, it being the nearest, & in fact only port where we could touch at, to procure assistance and relief. We made the Island on the 3rd. of Octr. In the Afternoon; on the morning of the 4th. Saw two Ships of War to windward of us; and one between us & the Harbour, which we soon discover’d to be British, we hoisted American, & they, British Colours; we Kept on our Course as I was conscious we were pursuing a perfect legal Voyage, had I have tho’t otherwise We could have escaped very easily, as we could out Sail them. At 8 AM being within hail of a 74 Gun Ship we bro’t too, & he sent an officer on board to examine the papers, which done, he order’d me to go on board of the Ship of War but being unable to leave my Cabbin my Cheif Officer was order’d to go with the papers in my stead. In about 3 or 4 Hours he was sent back on board of the Penman with an officer and fourteen men with orders to carry the Ship into Colombo in the Island of Ceylon, when Mr. Gardner my officer, inform’d me of this I was amaz’d. I Knew that my papers were perfectly in order, & I was well convinc’d in my own mind, that I was pursuing a perfectly legal Voyage, agreeably to treaty & the Laws of Nations. On what acct. the Ship was thus seiz’d I could not learn; for Altho’ Mr Gardner requested Capt. Osborn to inform him for the Satisfaction of his Commander, on what grounds the Ship was Seiz’d, he told him, that it was none of his, nor His Commanders business, but, that she was Seiz’d because he chose to Seize her. We arrivd at Colombo the 24th. of Novr. last & on the   Decr. the Ship, Cargo, & my private adventure were Condemn’d. My adventure was condemn’d, because I was part Owner of Ship & Cargo.
          So soon as the Ship was condemn’d my officers & Crew were turn’d on Shore in a Strange Country, without a Shilling, and without a friend!! I was sick on Shore at the time, but was plunder’d of pretty much every thing but my wearing apparel, by the Prize agent, John Robbin, Purser of the Pheaton Frigate, notwithstanding being thus strip’t of every thing I was charg’d, & oblij’d to pay, to the Hospital 107 Rix Dollars for 3 of my Crew who had been sent there sick, the money to pay that bill as well as every other absolute necessary expence I was oblij’d to borrow of my Cheif officer, whose private adventure after having been condemn’d, was restor’d him by the particular request of Mr. Johnson the Advocate fiscal, & not, Sir, rest assur’d, on acct. of a Spark of humanity in the breast of Walter Bathurst, Commander of the Terpsichor Frigate, who was there, or in that of John Robbin whose very name is a satire on Humanity. I will now Sir Annex an extract from the Condemnation.
          “He the said Alexander Coffin being a Citizen of the United States of America & master of the said Ship & part Owner thereof having during the Voyage in which the sd. Ship was Captur’d as aforesaid, Carried on and Being at the time of the Capture thereof Carrying on an illicit trade between the Batavian Republic & her Colonies in the East Indies & the Colonies of her Allies, & that the Sd. Ship Cargo & private adventure were therefore or otherwise subject & liable to confiscation & condemn’d the Same &c &c &c.” Now Sir It is an Absolute falsehood that I was carrying on trade between the Colonies of the Batavian Republic & the Colonies of her Allies, for I had been at no Colony in India but Batavia—from thence I was bound to Muscat which my papers & the Solemn declaration of myself & officers will fully prove, & my letters to my owners from Batavia to enable them to Insure for Muscat, when taken I was bound to the Isle of france, to be sure, & my protest States the Cause fully for my being bound there, which was, absolute necessity for assistance & releif.
          As to my having carried on trade between the Batavian Republic & her Colonies in the E. Indies I have before stated in what manner, I carried on that trade. I took on board a few goods in Holland because I could get nothing else for a very Valuable Cargo which I had left in the hands of the above mention’d House in Antwerp, & among those goods there was not a single contraband Article. I was bound to Madeira but could not get there on acct. of the bad weather as before Stated, this was an Act of God, which I could neither foresee, nor prevent. From the Cape of Good Hope to Batavia I had nothing on board but Cash, & with that Cash, I purchas’d my Cargo, at Batavia, 21.000 Dollrs. of which I rec’d at the Cape for bills on my owners, about 5000 Ds. I rec’d for a bill of Exchange on the Cape & the remainder I bro’t with me from Europe. Judge Carrington however told me, that my being bound from Batavia to Muscat, [“]if true,” as he expressd himself, was of itself sufficient grounds for him to condemn Ship & Cargo, for that agreeably to Lord Pelham’s Instructions lately sent out, the Voyage was illegal. Ship masters & Super cargoes, direct from America & Mr. Buchannan our Consul where astonish’d, when at the Isle of france after my Arrival there a passenger in a Danish Brig from Colombo I shew them a Copy of those Instructions many of those Gentlemen were pursuing exactly Similar Voyages to the one I was pursuing when Captur’d, & suppos’d, as I did, that they were pursuig a perfectly legal voyage, but certain it is, should they fall in with a British Ship of War they will share my fate. I take it for granted Sir that the American Government is either not acquainted with those instructions, or being acquainted with them view them in a very different light to what they are viewed in India, in fact, on the trial those Instructions seem’d to be the only plausible pretext urged, to condemn the Ship & Cargo.
          The unjust capture & condemnation of my Ship & Cargo is not only a loss to myself & the rest of the owners, but is also a loss to Governmt. for my Cargo would have Sold at Muskat for about 100,000 Ds. there I could have procur’d a full load of Coffee at 12 Cents PrH the Duties on which in America, would have been between 40 & 50 thousd. Dollrs. Thus Sir, it is not only a loss to a few individuals, but a loss to the community at large, moreover, if the British are to be suffer’d to harrass us in this way it will finally tend to damp that, universally acknowledg’d, enterprising spirit of American Seamen and Merchants, who have so largely contributed to the astonishing prosperity of our Common Country, & who in return expect that protection in their lawful pursuits which they are so Justly entitled to.
          I have now Sir I beleive given you a faithful statement of facts, & have been induc’d to mention the Conduct the British have, & seem inclin’d to pursue in the India Seas. I consider it a duty, which every Citizen owes to his Country to give to government every information he possibly can, relative to the Conduct of the Beligerent Powers, in matters which so immediately interests the Country generally to Know, & Sir I consider the Seizure And Condemnation of my Ship & Cargo as an Arbitrary Stretch of Arbitrary power, & unwarranted, either, in Law, or Justice, & I appeal to the magnanimity and Justice of my own Government, for Support in my legal demands on the British Government, for the unwarranted & Arbitrary proceedings of its officers towards me & my owners. In behalf of myself & owners of the Ship Penman of Newyork I am Sir, with the highest Consideration and Respect Your very Obedt. Hm’ble Servt.
          
            Alex. Coffin Jr
          
          
            P.S. The Names of Ships & Commanders by which I was Captur’d, British King’s Ships Tremendous of 74 Guns, John Osborn Commander, Lancaster of 64 Do. Willm. Fotheringale, Do—Pheaton Frigate George Cockburn Do.—Terpsichore Frigate—walter Bathurst Do.
          
          
            A.C. Jr:
          
        